Case 1:15-cv-00152-RGA Document 570 Filed 07/29/19 Page 1 of 11 PageID #: 44693



                                           July 29, 2019

 VIA E-FILING
 The Honorable Richard G. Andrews
 United States District Judge
 J. Caleb Boggs Federal Building
 844 N. King Street
 Unit 9, Room 6325
 Wilmington, DE 19801-3555

                Re:    Bio-Rad Laboratories, Inc., et al. v. 10X Genomics, Inc.
                       C.A. No. 15-cv-152-RGA

 Dear Judge Andrews,
         Pursuant to Your Honor’s July 24, 2019 Order, attached as Exhibit A is the parties’
 proposed revised permanent injunction embodying Your Honor’s rulings. The parties were
 unable to reach agreement on several provisions contained in the proposed permanent injunction
 and, therefore, have submitted competing proposals as specified in Exhibit A. Plaintiffs and
 Defendant provide their reasoning for their respective proposals below.
    I.      Bio-Rad Position
         The main dispute about the form injunction arises because 10x apparently wants to
 continue to sell the infringing Chromium instrument and infringing reagents (such as surfactants
 and oils) for use with redesigned chips. Bio-Rad is concerned that these products may be able to
 work with the chips found to infringe at trial.
          Originally, 10x represented to Bio-Rad it was going to prevent compatibility of its
 instruments with the infringing consumables through firmware, but now it refuses to identify
 how it is going to do so and vociferously refuses to commit to do so as a protection in the
 injunction. This situation creates serious issues with the enforceability of the injunction. There
 is a real risk that going-forward supposedly non-infringing instruments and “staple” reagents
 (apparently identical to the infringing editions) can be used with the infringing chips by the
 hundreds of customers in 10x’s large historical installed base of more than a thousand infringing
 systems. On-going sales of consumables to historical customers are supposed to be subject to a
 15% royalty on old systems, but that can be skirted by customer commingling of “new” reagents
 (identical to the infringing reagents that 10x now unilaterally declares to be staples) with old
 infringing chips. This type of practice is all-too-common for patented laboratory reagents
 generally in this industry. Creating new SKU numbers for identical reagents is not a meaningful
 protection. And without protections in place the infringing consumables such as the infringing
 chips can be used by historical 10x customers on new instruments for which no royalty is paid.
 The jury verdict provides that 10x should pay 15% on all the components of the system including
 the instruments. Bio-Rad is in a much worse position than 10x to ensure that no such
 infringement takes place and that there is no evasion of the Court Ordered royalty - provisions in
 the injunction are necessary to accomplish this.

    919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
 PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:15-cv-00152-RGA Document 570 Filed 07/29/19 Page 2 of 11 PageID #: 44694



 Originally, after 10x revealed that it planned to continue to sell the same infringing instrument,
 10x asked for a provision in the injunction that specified that 10x would include in the word of
 10x’s counsel “firmware” in its Chromium instruments going forward that would prevent them
 from being used with the infringing chips and other consumables it plans to sell supposedly for
 use only on the historical installed base. Bio-Rad agreed that made sense and drafted a
 provision, which is at Section IV. 10x now opposes such a provision and it has not proposed
 any form of protection to prevent the problems identified in this letter such as enforceably
 committing that it will not sell new instruments that work with the infringing components. It
 should be included. Otherwise, 10x will be able to support customer infringement with a blind
 eye. It is very difficult for Bio-Rad to trace the sales of new devices and consumables in the
 laboratories of 10x’s customers to police such infringement.
 Not only does proposed Section IV protect against this problem, but Bio-Rad’s proposed
 Sections I and II specify what 10x cannot do based on the facts found by the jury (the main
 differences are in the indirect infringement provisions), which also protects against the risk that
 10x’s customer will purchase less expensive supposedly “non-infringing” components of the
 system rather than the components that bear the 15% royalty. Bio-Rad asked 10x what
 components that were found to infringe need to be used in identical infringing form with their
 redesigned chip and why. 10x did not identify anything. Now vaguely citing “gaskets” and
 “chemicals” 10x labels them staples that they should be able to freely sell. Yet, 10x does not
 identify any aspect of its system that is part of the claimed invention that should be considered a
 staple rather than a product specially designed for infringement, as the jury found. In substance,
 10x’s proposed Sections I and II are merely an injunction not to infringe, rather than specifying
 the acts that are enjoined. The law favors injunctions that specify the facts as found by the jury.
 Indeed, 10x is explicit in its proposed Sections I and II that it wants to continue with the
 activities found to infringe by the jury such as selling the components of the infringing systems
 but post-injunction “for a non-infringing use.” This is mischief. At trial 10x failed to identify
 any non-infringing use for the components of the infringing system and the jury found that they
 were especially adapted for infringing uses. To this day, 10x has not shown that it has any non-
 infringing uses for the components found to infringe. As the Court noted in its Memorandum
 Order granting the injunction, 10x has not demonstrated it has substantial non-infringing uses for
 the infringing components. D.I. 568 at 10. Moreover, 10x has failed to prove that, if it sells the
 components found to infringe “for a non-infringing use” that it has any plans or way to enforce a
 benign purpose. The burden of that risk should be borne by 10x. In its Memorandum Order, this
 Court rejected 10x’s argument that the injunction should somehow accommodate its redesign –
 which the Court has not even seen. D.I. 568 at 10. 10x’s attempt to turn that ruling on its head
 throughout its lengthy argument should be rejected.
 Bio-Rad’s Sections 1 and 2 should be adopted.
 Beyond this fundamental problem, there are five other disputes that warrant resolution:
    1. In its proposed Section I, 10x attempts to defer the effectiveness of the injunction until
    the Federal Circuit lifts a stay. This makes no sense. This Court refused to order a stay and
    10x has not even filed for a stay request with the Federal Circuit. 10x’s reference to lifting a


                                                  2
Case 1:15-cv-00152-RGA Document 570 Filed 07/29/19 Page 3 of 11 PageID #: 44695



    stay is a presumptuous attempt to grant itself a stay. The Federal Circuit is more than
    capable of staying this Court’s injunction if it were somehow to decide that is appropriate.
    2. In Section III, Bio-Rad proposes that the royalties for the supply of infringing
    consumables should be based on the price paid by the ultimate customer whereas 10x wants
    to pay merely on the price 10x charges its distributors, sales agents or other intermediaries.
    This is unfair because if 10x uses a sales channel (such as through a specialty distributor that
    takes 20-30% of the revenue), that should not reduce Bio-Rad’s royalty. This would
    encourage off-loading the sales process to reduce the royalty. 10x points to the trial
    evidence. Bio-Rad’s concern is not based on 10x’s pre-verdict practices, but what its
    economic incentives are post-verdict – which is to off-load the sales and marketing process.
    3. 10x has argued that the going-forward sales of infringing consumables to its Historical
    Installed Base and the sales on all its infringing products made from the verdict date to the
    injunction date should not be at a 15% rate, but a new on-going royalty rate that should be
    calculated later. It proposed to stay and sever such an analysis for resolution post-trial. To
    narrow the disputed issues, Bio-Rad does not oppose that structure. As part of this, 10x has
    agreed to pay the 15% royalty found by the jury into an escrow subject to a true up after an
    on-going royalty is set post-appeal. However, 10x opposes Bio-Rad’s inclusion of the post-
    verdict and pre-injunction infringing sales in that escrow as set forth in Section III. 10x
    made sales after the verdict and Bio-Rad at a minimum deserves royalties on that revenue. It
    should be put into escrow just like the consumable sales to 10x’s historical base. There is no
    reason to treat it differently. 10x’s main argument is that this has nothing to do with the
    injunction. It has everything to do with the injunction because 10x wants to sell infringing
    components on to the instruments it sold after the willful infringement verdict. That should
    only be permitted if 10x puts into escrow the royalties for the infringing instruments that will
    be using the infringing reagents.
    4. Bio-Rad requests an accounting broken down on a per-product basis in the quarterly
    accounting report, rather than lumping all products together. This reasonable identification
    of infringing sales will help reveal if there are anomalies that warrant an audit or reveal
    potential injunction violations. Because this per-product royalty report only discloses an
    aggregate amount of legacy product sales per quarter this is a reasonable request.
    5. Notice is important to ensure that the injunction applies to those acting in concert with
    10x. The parties agree that notice of the injunction (making it binding) should be given to all
    customers, but Bio-Rad believes that 10x’s sales agents, employees and vendors such as
    those involved with supplying components to the system should be included. In addition,
    importantly, new customers, etc. should be informed of the injunction so they can abide by it.
    10x states that the Court has already rejected this. But this is not notice to customers to
    which it intends to sell systems, but actual new customers that might be purchasing the
    components that can be used in either the infringing chip or whatever new chips 10x sells.




                                                 3
Case 1:15-cv-00152-RGA Document 570 Filed 07/29/19 Page 4 of 11 PageID #: 44696




    II.     10X Genomics’ Position
 10X is taking operational, technical and marketing steps to make sure that its actions are consistent
 with the injunction. First, consistent with the spirit of the Court’s ruling, 10X is implementing a
 plan to modify all instruments it sells after the Effective Date such that they will be technically
 configured to run only 10X’s redesigned chip (called the “Next GEM chip”), where 10X believes
 there is no credible argument of infringement. A customer who purchases a new instrument after
 the Effective Date will only be able to operate that instrument with Next GEM chips—older chips
 will not work. 10X is modifying its systems operationally so that these new instruments will have
 new and unique part numbers. 10X is doing the same for the Next GEM chips, that are designed
 for the new instruments. Other consumables that have been optimized for the Next GEM chips
 will also have new part numbers. This will all be done so that it will be easy to track (and audit)
 what products are being sold. 10X will make sure that all existing customers are told about the
 injunction. 10X agrees to provide Bio-Rad with appropriate sales information and full audit rights
 regarding sales after the Effective Date. There is also no reason for this Court to delve into the
 sorts of design decisions that Bio-Rad demands—e.g., that it be implemented with a particular sort
 of firmware with certain ill-defined qualities. As this Court indicated, the redesign is not before
 it—it has not even been accused yet. The Court’s Opinion specifically stated that any dispute
 about infringement of 10X’s redesigned system is not appropriate for resolution now. If and when
 Bio-Rad can document concerns that the redesign is insufficient to prevent infringement, it will be
 free to seek relief.

 What 10X’s proposed language does do—and Bio-Rad’s does not—is comply with this Court’s
 opinion granting the injunction. This Court’s decision to grant Plaintiffs’ motion for an injunction
 was premised in part on a finding that current 10X customers would be able to continue their
 research and that new customers would have access to 10X’s redesigned, next generation system.
 D.I. 568 at 9. Indeed, the Court stated that 10X’s public interest argument would be “compelling”
 but for those two facts. Id. But Bio-Rad’s proposed injunction language threatens to both block
 ongoing research on 10X’s currently installed systems and to prevent customers from adopting
 10X’s redesigned system. If Bio-Rad’s language is adopted, there is no reassurance that the
 compelling public interest needs acknowledged by the Court will be met.

 It is critical that any injunction entered clearly allow 10X to advance two objectives. The first is
 to continue providing its redesigned Next GEM products (introduced in May 2019 for three
 product lines) to new customers. 10X’s Next GEM business has neither been accused of nor found
 to be infringing. And this injunction is not the place to start adjudicating the merits of the redesign
 or the conditions under which it may continue. The second objective is to allow 10X to support its
 existing customers who are engaged in ongoing scientific research, as they decide when to
 transition to that new system on a time table that will not interfere with their important, ongoing
 research.

 In conferring with Bio-Rad on proposed injunction language, 10X has endeavored to minimize
 disputes and focus only on critical matters that are important to achieving those two objectives.

 Given the importance and intricacy of these disputes, 10X respectfully requests that the Court hear
 oral argument on the remaining questions regarding the scope of the injunction.


                                                   4
Case 1:15-cv-00152-RGA Document 570 Filed 07/29/19 Page 5 of 11 PageID #: 44697




 Disputed Sections I & II: Prohibited Activities.

 Bio-Rad’s proposed language in these sections is inconsistent with this Court’s Opinion (D.I. 568)
 and would invite unnecessary disputes over 10X’s ability to offer its redesigned Next GEM system
 and the ability of 10X’s existing customers to continue their important research. There are three
 important disputes between the parties in these two sections.

 1. The parties dispute whether 10X can sell components that have a substantial non-infringing use.

 10X’s proposed language for enjoining the sale (and supply) of components (subsections I.(c),
 I.(d), and II.(c)) mirrors the statutory requirements of §§ 271(c) and 271(f) and enjoins 10X from
 selling or supplying components that contribute to infringement while permitting 10X to make,
 use, sell and supply components for a non-infringing use. By definition under §§ 271(c) and 271(f),
 components sold or supplied for a substantial non-infringing use do not contribute to infringement
 and so there is no basis to enjoin those actions. Bio-Rad’s language ignores this important statutory
 requirement, inviting unnecessary disputes about whether 10X can sell components for use with
 its redesigned Next GEM system.

 As part of the library kits, reagents, and other consumables that 10X sells for use with its new,
 redesigned Next GEM system, 10X includes a variety of components like enzymes, chemicals,
 and even rubber gaskets that are commodity components (sometimes sourced from third-parties)
 that have substantial non-infringing uses (including use with 10X’s redesigned system). Such
 enzymes, chemicals and rubber gaskets also exist in the accused 10X system.

 Bio-Rad’s proposal for these same sections (subsections I.(c), I.(d), and II.(c)) is inconsistent with
 this Court’s Opinion (D.I. 568 at 10 declining to rule now on 10X’s redesigned system) and will
 invite unnecessary disputes over whether 10X is barred from selling any component of the accused
 10X systems regardless of whether that component is a commodity component now being sold for
 a non-infringing use (e.g., for use with 10X’s redesigned system), and regardless of whether that
 component bears any relation to the patent claims found to be infringed. By arguing that the sale
 of such components would be an act of contributory infringement, Bio-Rad assumes the conclusion
 that use of components with the redesigned Next GEM system is still infringing—precisely the
 conclusion this Court declined to reach at this stage.

 These provisions regarding sale of components are important because, as the Court saw at trial,
 10X’s products are complex, multi-component systems. Those components were found to infringe
 only when arranged and operated in a very specific way to infringe the claims. D.I. 562 (Trial Tr.,
 Sia) at 361:2-13, 394:11-396:14. Multiple reagents had to be loaded into the microfluidic chip,
 that chip then had to be loaded in the 10X instrument in order to form the droplets, and then a host
 of additional steps had to be performed after that to complete the workflow. Id. Certain components
 that have nothing to do with the infringement verdict—an enzyme, a chemical, a rubber gasket—
 may be common across different systems. 10X’s proposal ensures that 10X can continue to sell
 such standard components for use with systems that have not been found to infringe any Bio-Rad
 patent claims, including the redesigned Next GEM system. The patent laws do not, for example,




                                                   5
Case 1:15-cv-00152-RGA Document 570 Filed 07/29/19 Page 6 of 11 PageID #: 44698



 give Bio-Rad the right to prohibit the sale of a standard reagent that has many noninfringing uses
 to customers who possess an instrument that has been modified so as not to infringe.

 Bio-Rad’s proposed language, however, seeks to enjoin far more than the infringement the jury
 found. Bio-Rad excludes the language that limits this piece of the injunction to components
 “especially made or especially adapted for use in an infringement of [the asserted] patents,” and
 excluded the language that permits sales of components that are “a staple article or commodity of
 commerce suitable for substantial non-infringing use.” This modification appears meant to bar
 10X from selling any component found in the accused 10X systems regardless of whether that
 component is being sold for a non-infringing use (e.g., for use with 10X’s redesigned Next GEM
 system) and regardless of whether that component bears any relation to the patent claims found to
 be infringed.

 There is no basis for enjoining such components. Bio-Rad’s infringement case at trial focused
 heavily on 10X’s microfluidic chip—the plastic chip containing the microchannels used to form
 the droplets. D.I. 562 (Trial Tr., Sia) at 367:1-20 (testimony of Plaintiff’s infringement expert Dr.
 Sia “Q. . . . What evidence do you have that 10X products are part of a microfluidic system? A.
 Well, we just first of all, we just saw the chip, okay? Everything revolves around that chip, what
 is introduced into that microfluidic chip, microfluidic chip goes into the instrument that runs the
 chip. So that’s a microfluidic system.”); see also, e.g., id. at 361:14-365:24, 394:11-396:14,
 399:19-407:14, 425:8-428:8 (additional testimony from Dr. Sia focused on the microfluidic chip).
 It is that microfluidic chip which 10X has fundamentally redesigned in the Next GEM products.
 The Next GEM system, which will work only with these redesigned chips, now operates in a non-
 infringing way.

 10X should not be barred from selling its new, redesigned system simply because that system as a
 whole may use some common components that are similar to (or even the same as) a component
 used in the old system. The key component—the chip—is different. When components are sold
 for use with the redesigned system they are now being sold for a non-infringing use and therefore
 cannot contribute to infringement. Aro Mfg. Co. v. Convertible Top Replacement Co., 365 U.S.
 336, 341, 81 S. Ct. 599, 602 (1961) (“[I]t is settled that if there is no direct infringement of a patent
 there can be no contributory infringement.”). As noted above, 10X will assign different model
 numbers to the Next GEM chips, instruments, and Next GEM-optimized consumables. This will
 permit 10X to track the consumables provided for use with existing accused instruments (for which
 Bio-Rad seeks an ongoing royalty) separately from the products sold for use with the redesigned
 Next GEM system.

 10X’s proposal (including an express provision that 10X should be permitted to sell components
 for a non-infringing use) ensures that any later dispute about whether 10X’s redesigned Next GEM
 system violates this order will focus on an analysis of whether the system and its use as a whole is
 more than colorably different from the systems and uses accused at trial—not on a piecemeal
 analysis of whether particular components are different when compared in isolation.

 2. Both parties also define the “Effective Date” of the injunction in Section I. The only dispute is
 over whether to account for a potential stay of the injunction by the Court of Appeals for the
 Federal Circuit. This Court has already anticipated the possibility of such a stay. D.I. 568 at 12 (“I



                                                    6
Case 1:15-cv-00152-RGA Document 570 Filed 07/29/19 Page 7 of 11 PageID #: 44699



 will delay the effective date of the permanent injunction by two weeks from its entry to give the
 Court of Appeals an opportunity to consider any expedited appeal . . . ”). It therefore makes sense
 to acknowledge that possibility and its effect in the injunction itself. If no stay is granted, then
 10X’s proposed language (like Bio-Rad’s) sets the Effective Date for two weeks from the signing
 of the order (as ordered by the Court, D.I. 568 at 12). If the Federal Circuit grants a stay, then Bio-
 Rad’s proposal could wind up defining the “Effective Date” for a date during the stay and well
 before the injunction actually goes in to effect. Obviously, if the Federal Circuit stays the order,
 the order should not go into effect. Bio-Rad’s refusal to acknowledge that will sow confusion and
 lead to wasteful additional litigation. Disputes might arise, for example, over whether 10X must
 provide notice of the injunction even in the event that the Federal Circuit stays the injunction
 before it ever takes effect.

 3. The parties also dispute the language in Section I describing which entities are enjoined. Fed.
 R. Civ. Pro. 65(d)(2) (“defendant 10X and any of its officers, agents, servants, employees,
 attorneys, and persons or entities in active concert or participation with them”). Bio-Rad’s proposal
 goes far beyond the Rule and seeks to enjoin a long list of additional entities namely “customers,
 vendors, sales agents (including third party resellers and distributors).” Much of this language is
 unnecessary, and it extends the effect of this litigation far beyond the ordinary bounds. 10X’s
 proposed language adequately protects Bio-Rad because it already includes “persons or entities in
 active concert or participation with” 10X as enjoined entities. Adding more parties to the list—in
 particular “customers”—is improper. Bio-Rad never sued customers and never gave them an
 opportunity to weigh in on this litigation or the scope of this injunction. It is improper therefore to
 create a vehicle for holding thousands of customers in contempt. “[C]ourts of equity have long
 observed the general rule that a court may not enter an injunction against a person who has not
 been made a party to the case before it.” Additive Controls & Measurement Sys., Inc. v. Flowdata,
 Inc., 96 F.3d 1390, 1394 (Fed. Cir. 1996) (vacating injunction against non-parties).

 Bio-Rad’s unnecessary and improper additional language appears to be intended as a tool for Bio-
 Rad to use to frighten 10X’s customers. This is not only unnecessary, but also particularly
 inappropriate here where the Court’s decision to grant Bio-Rad’s injunction hinged on the ability
 of 10X’s customers to continue their research. D.I. 568 at 9. Bio-Rad should not be permitted to
 include unnecessary language that risks scaring customers into thinking they will not be permitted
 to do precisely what this Court has already decided to allow—namely, to continue their important
 research using 10X’s products.

 Disputed Section III: Historical Installed Base

 1. Revenue vs. price to end user. The escrow payments should be calculated based on the net
 revenue 10X receives from sales. That is consistent with the damages base applied at trial. See
 PTX1255 (spreadsheet identifying 10X net revenue) (admitted under seal); Tr. 612:24-613:9 (Mr.
 Malackowski testifying about the damages base and relying on PTX1255). Until this proposed
 injunction order, Bio-Rad has never sought damages based on the ultimate price to the end user.
 (Bio-Rad’s latest proposal refers to the “selling price to the end use,” which is an undefined term,
 never before litigated as a royalty base metric.)




                                                   7
Case 1:15-cv-00152-RGA Document 570 Filed 07/29/19 Page 8 of 11 PageID #: 44700



 This becomes an issue when 10X sells through distributors, which it does internationally. 10X
 does not control the prices at which its distributors sell to end customers. It receives payment only
 for the price at which it sells products to the distributor. Indeed, it does not typically know the
 prices at which its products are sold or the ultimate price paid by the end user. Bio-Rad did not
 present this information as part of its damages case and cannot now, after the close of the record,
 impose an additional and significant financial and logistical burden on 10X. As to the financial
 burden: Assuming, for example, that the distributor (who needs to make a margin) offers the
 products at 40% more than the distributor buys the products from 10X, that effectively increases
 the royalty rate to over 21%. If 10X sells a product to a distributor for net revenue of $1,000, it
 should pay into escrow a royalty of $150. Under Bio-Rad’s proposal, though, if the distributor
 sells that product for $1,400, the royalty would increase to $210 even though 10X still receives
 only $1,000 related to the sale of the product. This effectively increases the royalty from 15% to
 21%. It is also impractical for 10X to calculate escrow payments based on the ultimate price to the
 end user. Some of 10X’s products are sold through distributors and 10X does not control (and in
 most cases does not know) the ultimate price paid by the end user. Calculating escrow based on
 the ultimate consumer prices is simply a mechanism for Bio-Rad to artificially inflate 10X’s
 payments. Further, 10X should not be ordered to demand this information from its distributors.
 Bio-Rad did not join 10X’s distributors in this case. 10X respectfully requests that the Court
 proceed with “net revenue” as Bio-Rad so proceeded at trial.

 2. Post-verdict, pre-injunction sales. For sales incurred after the Effective Date of the injunction,
 10X will deposit a 15% escrow payment so that scientists can continue their important research
 using 10X’s products.1 As reflected in the draft injunction, the parties have agreed that the release
 of those funds will await this Court’s determination on what the going-forward royalty rate should
 be (if any). That was necessary because the parties agreed—and this Court ordered—that
 “[d]etermination of ongoing royalties is SEVERED AND STAYED pending resolution of any
 appeal” D.I. 506; see D.I. 503-1 (reflecting Bio-Rad’s agreement).

 Yet Bio-Rad now seeks an order requiring 10X to deposit a 15% royalty on sales from the date of
 entry of judgment on the verdict to before the effective date of the injunction. That is the
 consequence of Bio-Rad’s proposed language that “within forty-five (45) days of the Effective
 Date 10X shall identify the aggregate number of units and selling price of each infringing product
 sold before the entry of the injunction and after the verdict that is not included in the supplemental
 damage award together with a payment in escrow of a 15% royalty of the price to the end user of
 all such sales.”

 Pre-injunction royalties have nothing to do with this injunction. And a requirement to deposit those
 royalties is not appropriate at this time. It is a direct contraction of this Court’s order severing and
 staying resolution of that portion of 10X’s liability pending appeal. D.I. 506. Not only did Bio-
 Rad agree to stay the determination of post-verdict royalties less a year ago, see D.I. 503-1, Bio-
 Rad has never even moved for an award of the post-verdict royalties it now seeks.

 Accordingly, neither party has briefed the appropriate amount of post-verdict royalties or to which
 sales any post-verdict royalties might apply. For example, neither party has briefed, nor has the

 1
  As noted in the proposed injunction, this is without prejudice to 10X’s ability to propose and
 pursue a different royalty rate on appeal or to argue that such royalties are not proper at all.


                                                    8
Case 1:15-cv-00152-RGA Document 570 Filed 07/29/19 Page 9 of 11 PageID #: 44701



 Court resolved, the important issue of whether 10X should be required to pay any royalties on
 consumables for use with instruments on which Bio-Rad has already recovered a royalty by virtue
 of the jury’s verdict. Use of such instruments is now effectively licensed as a result of Bio-Rad’s
 royalty recovery. Thus there is a real question of whether 10X owes a royalty on the sale of
 consumables that are sold for use with these effectively licensed instruments. As such, the sale of
 consumables for use with those instruments can no longer induce or contribute to any act of
 infringement (nor has Bio-Rad ever alleged that such consumables infringe directly). See, e.g.,
 Impression Prods. v. Lexmark Int’l, Inc., 137 S. Ct. 1523, 1528 (2017) (“Exhaustion is a distinct
 limit on the patent grant . . . . [T]he Patent Act just ensures that the patentee receives one reward
 . . . .”); Glenayre Elecs., Inc. v. Jackson, 443 F.3d 851, 864 (Fed. Cir. 2006) (“[A] party is
 precluded from suing to collect damages for direct infringement by a buyer and user of a product
 when actual damages covering that very use have already been collected from the maker and seller
 of that product.”).

 Even before any of that, 10X plans to challenge the jury’s royalty rate on appeal. If the Federal
 Circuit agrees, no royalties may be owed or, at minimum, the ongoing royalty rate will need to be
 adjusted as well.

 For these reasons, the determination of the applicability and the amount (if any) of any post-verdict
 royalty is an issue best resolved after appeal, a position both Bio-Rad and the Court agreed with
 less than a year ago. D.I. 503-1, 506. Bio-Rad has not provided any reason to reconsider the Court’s
 prior Order severing and staying the determination of ongoing royalties, or to withdraw its own
 agreement to that stay.

 3. Aggregate sales vs. per-product sales royalty report. 10X has agreed to report the “total,
 aggregate amount of Permitted Historical Installed Base Sales” but has significant competitive
 concerns about reporting “the aggregate selling price for each type of consumable product (for
 example by SKU) for which the royalty is paid” as Bio-Rad proposes. Reporting the total,
 aggregate amount of revenue is sufficient for Bio-Rad to ensure that 10X is depositing an
 appropriate amount of money into escrow—particularly when 10X has willingly agreed that Bio-
 Rad can audit these amounts through an independent auditor as is standard in license agreements.
 10X should not be required to report, on an on-going quarterly basis, the price and volume of each
 consumable on a per-product basis. 10X’s product-by-product sales numbers are not publicly
 available, this Court continues to preserve them under seal, and they are highly competitively
 sensitive. Reporting sales on by “selling price” and quantity on per-product basis will provide Bio-
 Rad with granular information about the success of each product line that is not publicly available
 as well as pricing information which is highly confidential to both 10X and its customers. This
 concern is acute because Bio-Rad does not yet have a product that competes with three of 10X’s
 offerings. Bio-Rad’s interests are fully protected by its right to request an annual accounting audit
 by an independent, third-party auditor who would have access to the detailed SKU-level product-
 by-product information, which Bio-Rad seeks for itself. At the same time, 10X’s interests are also
 protected by the auditor’s confidentiality obligations. At a minimum, if the Court decides over
 10X’s objection that 10X must provide per-product sales information, the Court should permit
 10X to produce that information with the understanding that is for outside attorneys’ eyes only.




                                                  9
Case 1:15-cv-00152-RGA Document 570 Filed 07/29/19 Page 10 of 11 PageID #: 44702



 Disputed Section IV: Future Instrument Sales. The Court should not include Section IV,
 directed to “Future Instruments Sales” of 10X’s redesigned products. It is not appropriate to use
 this injunction as a vehicle for addressing products that have yet to even be accused.

 As the Court held in its opinion granting the injunction, “[w]hether 10X’s new product is
 ‘colorably different’ is a separate legal issue that has yet to be addressed and which may never
 need to be addressed.” D.I. 568 at 10. Bio-Rad’s proposed section attempts to bring within the
 scope of the injunction exactly the new product (10X’s redesigned system) that the Court held
 would be inappropriate to address at this time.

 This provision is doubly inappropriate because Bio-Rad did not even ask the Court to address
 10X’s forthcoming products in its motion or reply.2 It would be improper and highly prejudicial
 to 10X if the Court were to enter this impracticable and premature provision in the injunction,
 without providing 10X a full and fair opportunity to litigate its impropriety and scope, if any. Even
 though Bio-Rad was well aware of both 10X’s efforts at design-around and how the accused
 products worked, Bio-Rad’s motion for injunctive relief did not argue for, and its proposed order
 did not include, this provision. Bio-Rad’s proposed provision is entirely new, and yet it has the
 potential to seriously harm 10X’s ability to support its customers who have purchased products
 that have not been the subject of this litigation at all, and 10X respectfully requests that the Court
 not include any such provision in its injunction order.

 Consistent with the spirit of the Court’s ruling, 10X’s plan is that all instruments it sells after the
 Effective Date will be configured to run only 10X’s redesigned Next GEM chip. But Bio-Rad
 attempts to limit 10X to one specific potential method to do so—by adding “verifiably installed
 non user-modifiable firmware on all such instruments to preclude them from use with such
 infringing consumables or consumables not colorably different.” It is impractical to limit user’s
 ability to modify firmware to stay up-to-date, particularly if those updates continue to limit the use
 of the instrument to use with Next GEM chips. Firmware for 10X’s instruments is regularly
 updated for a host of reasons, including to include settings for new experiments, assays, or
 techniques that have not yet been developed as well as improvements to the existing methods.
 Indeed, this is a key benefit for researchers and other customers who purchase an instrument—
 they can be confident that their instrument will be able to keep pace with and support the rapidly
 evolving, cutting edge techniques. Bio-Rad has also never explained what it means by “verifiably”
 installed, so even if nothing else, it increases the likelihood of future disputes. Requiring
 installation of “verifiably installed non user-modifiable” firmware (as Bio-Rad proposes) thus
 would be both impractical, burdensome, and directly contrary to the design and purpose of 10X’s
 instruments.


 Part V: Notice Provision. The parties dispute to which entities 10X is required to give notice of
 the injunction. Consistent with the Court’s Opinion, 10X proposes that it provide notice to 10X’s
 “existing customers.” D.I. 568 at 11. 10X maintains a customer list, and will, consistent with the

 2
  Nor did 10X ever request that such a provision be included in the injunction, contrary to
 Plaintiffs’ letter. 10X did inform Bio-Rad of its intent to modify Next GEM instruments sold
 after the injunction such that those instruments will not operate with the old accused chips, but
 10X never requested that a provision regarding future instruments be included in this order.


                                                   10
Case 1:15-cv-00152-RGA Document 570 Filed 07/29/19 Page 11 of 11 PageID #: 44703



 terms of the injunction, provide notice to its customers within 5 business days from the Effective
 Date of the injunction.

 Bio-Rad’s proposal would require 10X to send the injunction to a much wider range of parties:
 “each new customer, vendor, sales representatives (including third party resellers and distributors),
 employee, and all other persons in active concert or participation with them.”

 Right off the bat, that provision is inconsistent with the Court’s Opinion. The Court specifically
 rejected Bio-Rad’s proposal to require 10X to provide notice to customers to which it “intends in
 the future” to sell the accused products. D.I. 568 at 11. 10X’s new customers and new business
 partners such as distributors will not be affected by this order because after the Effective Date 10X
 plans to sell new, redesigned instruments and their corresponding chips and reagents to any new
 customer. It would be highly prejudicial to 10X if it were ordered to disrupt its new business for
 these redesigned products—products that Bio-Rad has not accused of infringement, and that this
 Court has not addressed at all, let alone found to infringe—by potentially confusing those new
 customers as to the scope of the injunction.

 The list is also facially overbroad in requiring 10X to send notice to each existing and new “vendor,
 sales representatives (including third party resellers and distributors), employee and all other
 persons in active concert or participation with them).” That laundry list is outside the scope of the
 Court’s Opinion. There is no need for 10X to notify its vendors, because 10X plans not to sell new
 instruments compatible with the old chips after the Effective Date of the injunction. As to the
 category Bio-Rad terms “sales representatives (including third party resellers and distributors),”
 10X’s customer list includes its distributors, so by notifying its customers 10X will also be
 notifying its distributors. As to employees, 10X will of course take measures to make any relevant
 employee aware of the order and take deliberate steps to be ready to comply when it goes into
 effect. But there is no reason to order 10X to provide a copy of the injunction orders dense legalese
 to all of its employees.


        We are available at the Court’s convenience should Your Honor have any questions.


                                               Respectfully submitted,
                                               /s/ Brian E. Farnan
                                               Brian E. Farnan


 cc: Counsel of Record (via E-mail)




                                                  11
